Title: To Thomas Jefferson from William Henry Harrison, 12 November 1805
From: Harrison, William Henry
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Vincennes 12th. Novr. 1805.
                  
                  This Will be handed you by Mr. Parke who has been appointed Deligate from this Territory to Congress
                  I beg leave to recommend him to you as a man of the most unblemished Morals & of the purest Republican principles
                  Having understood that Mr. Parke had been reported to you as a violent Federalist I must take the liberty to observe that nothing can be further from the truth. He has on the contrary been as uniform & ardent in his opposition to the Federalists from his early youth as any other person in the United States. A circumstance that can be attested by the most respectable Republicans both in New Jersey & Kentucky
                  I am in Hopes I shall soon have it in my power to close a bargain with the Piankeshaws for the Country between the Wabash & the Kaskaskias purchase
                  Greater exertions have been made in the Course of the present year to poison the Minds of the Indians and to Make the United States obnoxious to them than at any former period & I have not the least doubt but we should have had a war with the Sacs before this if it had not been for the arrival of the Troops under General Wilkinson upon the Mississippi The Tribes immediately in my neighbourhood (with the exception of the Kickapoos of the Prairie who are nearly as insolent as ever) are however more attached to us than they have been since my first arrival in this Country & I assure you that no exertion of mine shall be wanting to keep them in that disposition.
                  I have the Honor to be with the most perfect Respect Dear Sir your Obliged Huml Sevt
                  
                     Willm. Henry Harrison 
                     
                  
               